DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Jeremy Luchins on 3/11/21.

The application has been amended as follows: 


	 	A method for oxidizing an ammonia-bearing 
desulfurization solution, the method comprising:
	feeding the desulfurization solution to a tank;
	providing pressurized air to the tank;
	then, expanding the air, at an air distribution stage in the tank, against the desulfurization
solution, wherein the distribution stage is configured to force oxidization of the desulfurization solution;
	oxidizing the desulfurization solution by means of the expanding to produce oxidized solution; 
	exiting the oxidized solution from the tank via an absorption liquid outlet of the tank;
	then, adding ammonia to, and thereby increasing the ammonia content of the oxidized solution,
	then, providing the oxidized solution to a plurality of different sections of a flue gas 
desulfurization tower, the providing the oxidized solution including:
	sending a first fraction of the oxidized solution from the absorption liquid outlet to a washing and cooling section of the tower and spraying the oxidized solution in the washing and cooling section; and 
	sending a second fraction of the oxidized solution from the absorption liquid outlet to an absorption section of the tower and spraying the oxidized solution in the absorption section;

	controlling the circulating so that, after the circulating and upon the feeding, circulated solution has:
	0.1 to 8 wt% ammonium sulfite and ammonium bisulfite; and 2 to 38 wt% ammonium sulfate.

Claim 65: 
	A method for oxidizing an ammonia-bearing desulfurization solution, the method comprising:	expanding air, at an air distribution stage in a tank, against the desulfurization solution, the air distribution stage configured to produce oxidation of the solution;
	enhancing the oxidation of the solution using an oxidation enhancing device; 
	oxidizing the solution by the expanding and the enhancing, to produce oxidized solution;
	after the enhancing:
	exiting the oxidized solution from the tank via an absorption liquid outlet of the tank;
	then, adding ammonia to, and thereby increasing the ammonia content of the oxidized solution;
	then, providing the oxidized solution to a plurality of different sections of a flue gas desulfurization tower, the different sections including an absorption section;
	after the providing, reacting, in the absorption section, the oxidized solution with a flue gas, producing reacted solution; and.
	after the reacting, feeding the reacted solution to the tank.
Claim 90.
	A method for oxidizing an ammonia-hearing desulfurization solution, the method comprising:
	expanding air, at an air distribution stage in a tank, against the desulfurization solution, the air distribution stage configured to produce oxidation of the solution;
	oxidizing the desulfurization solution by means of the air distribution stage to produce oxidized solution;
	after the oxidizing,
	exiting the oxidized solution from the tank via an absorption liquid outlet of the tank;
	then, adding ammonia to, and thereby Increasing the, ammonia content of
the oxidized solution:
	then, providing the oxidized solution to a plurality of different sections of a flue gas desulfurization tower, the different sections including an absorption section;
	after the providing, reacting, in the absorption section, the oxidized solution with a flue gas, producing reacted solution; and,
	after the reacting, feeding the reacted solution to the tank.

The following is an examiner’s statement of reasons for allowance:
He (CN 102850092).  He describes a flue gas desulfurization device and method using ammonia (title and page 9 after “summary of invention”, full paragraph where it describes “ammonia injection”), which can be considered a desulfurization solution.  Ha describes feeding ammonia into tower 1 (see Figure and page 14 of translation, last para), which can be considered a desulfurization tank.  He describes that the system contains a compressed air gas distributor at 16 in figure (see page 14, last paragraph).  Compressed air can be considered pressurized air. Air fed from 16 is injected into the scrubbing solution (see Figure 1, where air is injected at 16 and the scrubbing solution is marked by the dashed lines in the drawing). 
As to the “after the expanding”, He explains that additional ammonia is added to the oxidized slurry in order to adjust the pH of the solution (see page 15 of the translation, para. 1).  Since the slurry is already oxidized, this can be considered “after the expanding” of the oxidizer into the scrubbing solution of the claim.
He does not state that the oxidized solution is first exited from the tank via an absorption liquid outlet of the tank prior to adding the ammonia however.  Nor would this be obvious in light of the reference or the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 8, 2021